As filed with the Securities and Exchange Commission on April 17, 2009. Registration Nos.: 333-81141 811-09395 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20546 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Post-Effective Amendment No. 12 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No. 13 THIRD AVENUE VARIABLE SERIES TRUST (Exact name of Registrant as Specified in Charter) 622 Third Avenue, New York, New York 10017 (Address of Principal Executive Offices including Zip Code) (toll-free) (800) 443-1021, (212)888-5222 (Registrant's Telephone Number, including Area Code) Please send copies of communications to: David M. Barse Richard T. Prins, Esq. Third Avenue Management LLC Skadden, Arps, Slate, Meagher & Flom LLP 622 Third Avenue Four Times Square New York, New York 10017 New York, New York 10036 (Name and Address of Agent for Service) It is proposed that this filing will become effective: [ X ] On May 1, 2009 pursuant to paragraph (b) of Rule 485. THIRD AVENUE VARIABLE SERIES TRUST THIRD AVENUE VALUE PORTFOLIO PROSPECTUS MAY 1, 2009 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS ABOUT THE PORTFOLIO 1 Investment Objective and Principal Investment Strategies Principal Investment Risks Performance Fees and Expenses Who May Want to Invest Investment Philosophy MANAGEMENT OF THE PORTFOLIO 5 HOW TO PURCHASE AND REDEEM SHARES 6 DIVIDENDS, CAPITAL GAIN DISTRIBUTIONS & TAXES 8 FINANCIAL HIGHLIGHTS 10 ABOUT THE PORTFOLIO Investment Objective Third Avenue Value Portfolio seeks long-term capital appreciation. Principal Investment Strategies Third Avenue Value Portfolio (the Portfolio or Fund) seeks to achieve its objective mainly by acquiring common stocks of well-financed companies (meaning companies believed to have strong financial positions as measured by a relative absence of liabilities both on balance sheet and off balance sheet; and/or the presence of high quality assets convertible into cash; and/or the existence of free cash flow from operations available for securities holders) priced at a discount to what the Portfolios adviser, Third Avenue Management LLC (the Adviser), believes is their intrinsic value. The Portfolio also seeks to acquire senior securities, such as preferred stocks, and debt instruments (including high-yield and distressed securities) that the Adviser believes are undervalued. Acquisitions of these senior securities and debt instruments will generally be limited to those providing: (1) protection against the issuer taking certain actions which could reduce the value of the security; and (2) above-average current yields, yields to events (e.g., acquisitions and recapitalizations), or yields to maturity. The Portfolio invests in companies regardless of market capitalization. It also invests in both domestic and foreign securities. The mix of the Portfolios investments at any time will depend on the industries and types of securities the Adviser believes hold the most value within the Portfolios investment strategy. Principal Investment Risks Credit and Interest Rate Risk. The market value of debt securities is affected by changes in prevailing interest rates and the perceived credit quality of the issuer. When prevailing interest rates fall or perceived credit quality improves, the market value of the affected debt securities generally rises. Conversely, when interest rates rise or perceived credit quality weakens, the market value of the affected debt securities generally declines. The magnitude of these fluctuations will be greater when the maturity of the debt securities is longer. Currency Risk. The Funds investments are denominated in or tied to the currencies of the countries in which they are primarily traded. Because the Fund may determine not to hedge its foreign currency exposure, the U.S. Dollar value of the Funds investments may be harmed by declines in the value of foreign currencies in relation to the U.S. Dollar. This may occur even if the value of the investment in the currencys home country has not declined. Foreign Securities Risk. Foreign securities from a particular country or region may be subject to currency fluctuations and controls or adverse political, social, economic or other developments that are unique to that particular country or region. Therefore, the prices of foreign securities in particular countries or regions may, at times, move in a different direction than those of U.S. securities. From time to time, foreign capital markets may exhibit more volatility than those in the U.S. High-Yield and Distressed Risk. The Portfolios investments in high-yield securities (commonly known as junk bonds) may expose the Portfolio to greater risks than if the Portfolio only owned higher-grade securities. The value of high-yield, lower quality securities is affected by the creditworthiness of the issuers of the securities and by general economic and specific industry conditions. Issuers of high-yield securities are not as strong financially as those with higher credit ratings, so the securities are usually considered speculative investments. These issuers are more vulnerable to financial setbacks and recession than more creditworthy issuers, which may impair their ability to make interest and principal payments. The Fund also invests in distressed securities, which Third Avenue considers to be issued by companies that are, or might be, involved in reorganizations or financial restructurings, either out of court or in bankruptcy. The Funds investments in distressed securities typically involve the purchase of high-yield bonds, bank debt or other indebtedness of such companies. Market Risk. Prices of securities (and stocks in particular) have historically fluctuated. The value of the Portfolio will similarly fluctuate and you could lose money. 1 Non-Diversification Risk. The Portfolio is non-diversified. This means that the Portfolio may have investments in fewer issuers than diversified mutual funds of comparable size. The Portfolio does not have, however, a strategy requiring it to limit its investments to any specified number of issuers. A non-diversified fund can be more volatile than a diversified fund, and volatility may be expected to increase when the Fund makes significant investments in a single issuer or issuers within a particular industry or geographic region. Small-Cap Risk. The Portfolio may invest from time to time in smaller companies whose securities tend to be more volatile and less liquid than securities of larger companies. Style Risk. The Portfolio frequently identifies opportunities in industries that appear to be depressed. The prices of securities in these industries may tend to go down more than those of companies in other industries. Since the Portfolio is not limited to investing in stocks, the Portfolio may own significant amounts of non-equity instruments in a rising stock market,thereby producing smaller gains than a Portfolio invested solely in stocks. Because of the Portfolios disciplined and deliberate investing approach, there may be times when the Portfolio will have a significant cash position. A substantial cash position can impact the Portfolios performance in certain market conditions, and may make it more difficult for the Portfolio to achieve its investment objective. Performance The following bar chart and table provide an indication of the risks of investing in the Portfolio by showing how performance has changed from year to year and by comparing the Portfolios average annual returns to relevant broad measures of market performance. You should be aware that Portfolio performance will fluctuate and may or may not perform as well as a comparable broad market index. All figures assume reinvestment of dividends and distributions. These figures do not reflect charges assessed at the contract or separate account level. If any such charges were included, returns would be lower. As with all mutual funds, the Portfolios past performance is not necessarily an indication of how the Portfolio will perform in the future. During the periods shown in the above bar chart, the highest return for a quarter was 18.62% (quarter ending June 30, 2003) and the lowest return for a quarter was (22.91%) (quarter ending December 31, 2008). Average Annual Total Returns for the periods ending 12/31/2008 Past One Year Past Five Years Since Inception* Third Avenue Value Portfolio (43.66%) (3.12%) 7.04% MSCI World Index** (40.33%) 0.00% (1.05%) Standard & Poors 500 Index (S&P 500)** (37.00%) (2.19%) (2.24%) * September 21, 1999. ** An index is a hypothetical measure of performance of the stock market or one of its segments based on the ups and downs in the values of securities that make up or are representative of a particular market or segment. It does not factor in fees or expenses  costs that are reflected in the Portfolios results. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The MSCI World Index consists of 23 developed market country indices. The S&P 500 is a widely recognized benchmark of U.S. stock market performance that is dominated by the stocks of large U.S. companies. 2 Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio through a variable contract. The insurance company contract through which you invest may have other additional fees and expenses. Annual Operating Expenses (expenses that are deducted from Fund assets): Management Fees 0.90% Other Expenses 0.34% Total Annual Fund Operating Expenses 1.24% Example The following example is intended to help you compare the cost of investing in Third Avenue Value Portfolio with the cost of investing in other mutual funds. The example does not reflect separate account charges. If these charges were included, overall expenses would be higher. The example assumes that you invest $10,000 for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Year 1 Year 3 Year 5 Year 10 $126 $393 $680 $1,500 3 Who May Want to Invest Third Avenue Value Portfolio may be appropriate for investors seeking long-term capital appreciation. The Portfolio is not appropriate for short-term investors or those seeking income. Investment Philosophy The Portfolio adheres to a strict value discipline in selecting securities. This means seeking securities whose prices are low in relation to what the Adviser believes is the intrinsic value of the securities. The Portfolios Adviser believes this both lowers investment risk and increases capital appreciation potential. The Portfolio identifies investment opportunities through intensive research of individual companies and generally does not focus solely on stock market conditions and other macro factors. For these reasons, the Portfolio may seek investments in the securities of companies in industries that are believed to be temporarily depressed. In selecting individual issuers, the Funds Adviser generally seeks companies that have: strong financial positions, responsible managements and control groups, comprehensive and meaningful financial information about them available, and securities and other instruments priced below intrinsic value. The Portfolio follows a strategy of long-term investing. The Portfolio will generally sell an investment when there has been a fundamental change in the business or capital structure of the company which significantly affects the investments inherent value or when the Adviser believes that the market value of an investment is overpriced relative to its intrinsic value. The Portfolio may also invest in high-yield or distressed securities. When the Portfolios Adviser believes that a temporary defensive posture is appropriate, or there appears to be a lack of suitable opportunities that meet the Portfolios investment criteria, the Portfolio may hold all or a portion of its assets in short-term debt instruments, government securities, cash or cash equivalents. This does not constitute a change in the Portfolios investment objective, but could prevent or delay the Portfolio from achieving its objective. 4 MANAGEMENT OF THE PORTFOLIO The Investment Adviser Third Avenue Management LLC, 622 Third Avenue, New York, NY 10017, is the investment adviser for the Portfolio. The Adviser manages the Portfolios investments, provides various administrative services and supervises the Portfolios daily business affairs, subject to the authority of the Board of Trustees of Third Avenue Variable Series Trust (the Trust). The Adviser provides investment advisory or sub-advisory services to 10 other open-end mutual funds with assets in excess of $9 billion as of January 31, 2009. The Adviser or its predecessor has been an investment adviser for mutual funds since its organization in 1986. The Portfolio has historically placed a substantial majority of its securities transactions through the Advisers affiliated broker-dealer, M.J. Whitman LLC, which also serves as distributor of the Portfolio. The Portfolio has also historically placed many private debt trades through another affiliate, Private Debt LLC. The Trust and the Adviser have adopted policies and procedures designed to enable these trades to be executed in conformance with relevant regulatory requirements and with the Advisers duty to seek best execution. Commissions generated from these transactions are not intended to compensate M.J. Whitman LLC or Private Debt LLC for any services or other arrangements other than execution. Affiliated Managers Group, Inc. owns an indirect majority equity interest in the Adviser, M.J. Whitman LLC and Private Debt LLC. Advisory Fees The Portfolio paid the Adviser a fee equal to 0.90% of its average daily net assets for the fiscal year ended December 31, 2008. The Portfolios Annual Report to Shareholders for the period ended December 31, 2008 contains a discussion of the basis of the Board of Trustees determination regarding whether to continue the investment advisory arrangements. Portfolio Managers The Statement of Additional Information (SAI) provides additional information about the portfolio managers compensation, additional accounts that they manage and ownership of shares in the Portfolio. Curtis R. Jensen Curtis Jensen has served as co-manager of the Portfolio since April 30, 2001. Mr. Jensen has also served as Co-Chief Investment Officer of the Adviser since February 2003. He has been employed by the Adviser (and its predecessor entity) since 1995, and also serves as portfolio manager of the Third Avenue Small-Cap Value Fund. Prior to joining the Adviser, Mr. Jensen was a graduate business student at the Yale School of Management from 1993 to 1995, where he studied under Martin J. Whitman, Chairman of the Trust and Co-Chief Investment Officer of the Adviser. Prior to that, Mr. Jensen was a director of, and managed the operations of, a specialty food manufacturer, and was an investment banker with Manufacturers Hanover Trust Company and Enright Company. He currently serves on the Nomination Committee of Investor AB, an industrial holding company based in Sweden. Mr. Jensen received his M.B.A. from the Yale School of Management and his B.A. in Economics from Williams College. Ian Lapey Ian Lapey was added as co-manager of the Portfolio on May 1, 2008. Mr. Lapey is also a senior member of the Advisers investment team. He is a portfolio manager for the Advisers value and small-cap value sub-advised portfolios, as well as Third Avenue Value Equity Offshore Fund Ltd., a commingled fund for offshore investors. Mr. Lapey joined the firm in 2001. Prior to joining Third Avenue, Mr. Lapey was an equity research analyst with Credit Suisse First Boston, covering the housing and furniture industries. Previously, he held various research positions with Salomon Brothers, Hampshire Securities and Lord Abbett & Co. Earlier in his career, Mr. Lapey was a financial analyst for Revlon and a staff accountant for Ernst & Young. Mr. Lapey received an M.B.A. from New York University Stern School of Business, an M.S. in Accounting from Northeastern University Graduate School of Professional Accounting, and a B.A. in Economics from Williams College. Mr.
